IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE         FILED
                         FEBRUARY 1999 SESSION
                                                     March 18, 1999

                                                  Cecil W. Crowson
                                                 Appellate Court Clerk


JAMES MICHAEL PITTS,               )
                                   )
            Appellant,             )   C.C.A. No. 01C01-9803-CR-00130
                                   )
vs.                                )   Davidson County
                                   )
STATE OF TENNESSEE,                )   Honorable Walter C. Kurtz, Judge
                                   )
            Appellee.              )   (Post-Conviction)
                                   )

FOR THE APPELLANT:                      FOR THE APPELLEE:

DALE M. QUILLEN                         JOHN KNOX WALKUP
MICHAEL J. FLANAGAN                     Attorney General & Reporter
95 White Bridge Road, Suite 208
Nashville, TN 37205                     DARYL J. BRAND
                                        Assistant Attorney General
                                        425 Fifth Avenue North
                                        Nashville, TN 37243

                                        JOHN ZIMMERMAN
                                        Asst. Dist. Attorney General
                                        Washington Sq., Suite 500
                                        222-2nd Avenue North
                                        Nashville, TN 37201-1649




OPINION FILED: _____________

AFFIRMED - RULE 20


JAMES CURWOOD WITT, JR., JUDGE
                                       OPINION



              The petitioner, James Michael Pitts, appeals the Davidson County

Criminal Court’s dismissal of his 1997 petition for post-conviction relief in which he

attacked his 1993 conviction on multiple counts of delivery of cocaine. In his

petition, petitioner alleges various instances of the ineffective assistance of trial

counsel, including the failure to file a timely motion to suppress the defendant’s pre-

trial statement, the failure to adequately prepare for trial, the failure to supervise the

defendant in his conversations with law enforcement officers, the failure to prevent

the introduction at trial evidence of the defendant’s other crimes and prior bad acts,

the failure to present evidence on the issue of sentencing enhancement, and the

failure to appear at the hearing on the motion for new trial. We have heard oral

argument and reviewed the record and applicable law, and we affirm the judgment

of the trial court pursuant to Rule 20 of the rules of this court.



               The record contains a transcript of the post-conviction hearing. The

transcript and the record as a whole fail to establish any of the allegations of

ineffective assistance of counsel.        The transcript reflects that some of the

allegations were expressly waived during the hearing. Notably, the petitioner was

unable to prove any merit to the untimely-filed motion to suppress his pre-trial

statement, trial counsel’s failure to prepare the petitioner’s case, counsel’s failure

to appear at the hearing on the motion for new trial or that, if he failed to appear,

any resulting prejudice, counsel’s responsibility for conversations between the

petitioner and law enforcement officers, or counsel’s responsibility for any breach

of agreement between the petitioner and the officers. He failed to present any

evidence that, if presented at trial, could have resulted in any different result.



               The petitioner had the burden of proving his allegations by clear and

convincing evidence. Tenn. Code Ann. § 40-39-210(f) (1997). The post-conviction

court’s findings of fact are afforded the weight of a jury verdict and are conclusive



                                            2
on appeal unless the evidence in the record preponderates against them. State v.

Henley, 960 S.W.2d 572, 578 (Tenn. 1997). We do not reweigh or reevaluate the

evidence. Id. at 579. The burden is on the appellant to demonstrate that the

evidence preponderates against the post-conviction court’s findings. Id. In this

case, the petitioner failed to carry his burden both at the trial court level and on

appeal, and moreover, there would be no precedential value to a full opinion in this

matter.

              Accordingly, the matter is affirmed pursuant to Rule 20.



                                          _____________________________
                                          JAMES CURWOOD WITT, JR., Judge

CONCUR:



______________________________
DAVID G. HAYES, Judge



______________________________
JOHN EVERETT W ILLIAMS, Judge




                                         3